Citation Nr: 0945070	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In the case Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court discussed how the Board should analyze claims 
concerning post traumatic stress disorder and other acquired 
psychiatric disorders.  It emphasized that VA should not 
limit its analysis to a particular diagnosis, but should 
consider claims to encompass any mental disability reasonably 
raised.  This Veteran has raised separately the issues of 
entitlement to service connection for (i) PTSD and (ii) 
dysthymic disorder, which are both acquired psychiatric 
disorders.  In light of Clemons, the Board is 
recharacterizing the Veteran's separate service connection 
claims as one service connection claim for an acquired 
psychiatric disorder, to include PTSD and dysthymic disorder. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and dysthymic 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence shows that 
the Veteran does not have bilateral hearing loss.

2.  The preponderance of the competent evidence shows that 
the Veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by service and 
may not be so presumed.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in a December 2006 letter.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues have been obtained.  
Though the Veteran's service treatment records are 
unavailable due to a fire at the National Personnel Records 
Center, (NPRC), VA undertook necessary steps to attempt to 
corroborate the Veteran's claimed in-service injuries though 
other sources.  Additionally, the Veteran's VA treatment 
records have been obtained, and the Veteran has not indicated 
there are any relevant records that VA should attempt to 
obtain to further assist him substantiate his claims.  The 
Veteran has also declined a hearing related to his claims, 
and the AMC/RO has fully complied with the May 2009 Board 
remand (as it relates to the issues addressed in this portion 
of the decision).  Though the Veteran has not been provided a 
VA examination related to these claims, there is no medical 
evidence of record indicating the Veteran has a current 
diagnosis of hearing loss or tinnitus, that any such disorder 
was present during military service, or any competent 
evidence of record indicating any link between the Veteran's 
military service and any currently diagnosed hearing loss or 
tinnitus; therefore, the Board finds that VA need not provide 
an examination related to these claims.  38 C.F.R. 
§§ 3.159(a), 3.159(c)(4)(C)(ii).  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the Veteran's 
claim, and no further assistance to the Veteran with the 
development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disorder of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran maintains that he is entitled to service 
connection for bilateral hearing loss and tinnitus based on 
his in service noise exposure.  The Veteran's various 
statements imply his belief that while engaged in combat in 
Korea, he was exposed to various artillery weapons without 
adequate ear protection.  This in service noise exposure 
forms the basis of the Veteran's service connection claims.  

In any service connection claim, competent medical evidence 
and opinions are highly probative in establishing service 
connection.  Even if the Board were to concede (which it does 
not) that the Veteran was exposed to in service acoustic 
trauma or that he was engaged in combat, no medical evidence 
of record indicates that the Veteran has a current diagnosis 
of bilateral hearing loss or tinnitus.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a service connection claim must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Here, there is an absence of 
proof of the claimed disabilities; therefore, a basis to 
establish service connection has not been presented, and the 
appeals are denied.  

In reaching this decision, the Board observes that the 
Veteran's own opinion, as implied in his multiple statements, 
that he currently has bilateral hearing loss and tinnitus, 
related to his military service, is not enough to support his 
claims.  Lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
providing a diagnosis or an opinion as to the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492,494-5 
(1992).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran's newly recharacterized service connection claim 
for an acquired psychiatric disorder, to include PTSD and 
dysthymic disorder, was remanded by the Board in May 2009 for 
further development.  Based on the Veteran's assertions that 
his PTSD was the result of (i) killing numerous enemy 
soldiers when his unit (the 14th Infantry Regiment, 25th 
Infantry Division, 8th Army) came under fire in Korea and 
(ii) the death of a close friend in Korea, the Board 
instructed the AMC/RO to engage in specific measures to 
attempt to confirm these stressors.  Though the Veteran, and 
his representative, failed to respond to the September 2009 
AMC/RO request for a specific timeframe of service in Korea 
and the full name of the Veteran's friend who was killed in 
Korea, the Board provided direction for the AMC/RO in the 
event the of such occurrence.  In this situation, the AMC/RO 
was to contact the U.S. Army and Joint Services Records 
Research Center (JSSRC) and request the Operations and 
Lessons Learned Reports, or similar reports, for the 14th 
Infantry Regiment, 25th Infantry Division, 8th Army for the 
periods of August 1951 to October 1951 and November 1951 to 
January 1952, to determine if the Veteran's unit came under 
fire or was engaged in combat during these periods.  The 
record does not reflect sufficient compliance with this 
aspect of the May 2009 Board remand.

The May 2009 Board remand also directed the AMC/RO to 
schedule the Veteran for a VA psychological examination to 
determine if any current diagnosis of an acquired psychiatric 
disorder, to include PTSD and dysthymic disorder, was related 
to the Veteran's claimed stressors or military service.  Upon 
review of the claims, folder, the Board finds that the 
requested VA examination has not been associated with the 
Veteran's claims folder, nor is there any indication that any 
VA examination was scheduled.  Therefore, the Board concludes 
that the AMC/RO also failed comply with this aspect of the 
May 2009 Board remand.  

The Board is obligated to ensure compliance with its 
directives.  As such, the Veteran's claim must be remanded 
once again, to allow the AMC/RO to fully comply with the 
instructions of the May 2009 Board remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), and request the Operations and 
Lessons Learned Reports, or similar 
reports, for the 14th Infantry Regiment, 25th 
Infantry Division, 8th Army from August 1951 
to October 1951 and from November 1951 to 
January 1952.  Thereafter the RO should 
attempt to verify the Veteran's stressors 
by reviewing such records to ascertain 
whether members of this unit came under 
fire and/or engaged in combat as described 
by the Veteran.  These verification 
efforts, and any negative responses, should 
be associated with the Veteran's claims 
folder.

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any current acquired psychiatric disorder, 
to include PTSD and dysthymic disorder.  
The claims folder should be made available 
to and reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the disorder, 
including the Veteran's own account of the 
etiology of his disability, and 
specifically comment as to the likelihood 
that any current diagnosis of PTSD is 
related to the Veteran's military service 
and/or his claimed stressors.  The 
examiner should also comment on whether 
any currently diagnosed dysthymic disorder 
diagnosis is related to the Veteran's 
military service.  The examiner should 
provide clear reasoning and logic for all 
opinions provided.  

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


